Exhibit 10.5

 

Execution Version

 

TRADEMARK LICENSE AGREEMENT

 

THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”), dated as of Jule 22, 2013,
is made by and between NRG Energy, Inc. (“Licensor”) and NRG Yield, Inc.
(“Licensee”).  Licensor and Licensee are each a “Party,” and collectively, the
“Parties.” This Agreement shall become effective immediately prior to the
consummation of the initial public offering of Licensee’s Class A Common Stock
on the date first above written (the “Effective Date”).

 

WHEREAS, Licensor owns certain trademarks as used in connection with the
operation of its business; and

 

WHEREAS, Licensee wishes to license such trademarks of Licensor, and Licensor
desires to license such trademarks to Licensee, to facilitate the operation of
Licensee’s business.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained and other good and valuable consideration, the adequacy and receipt of
which are hereby acknowledged, the Parties hereby agree as follows.

 

1.                                      Grant of License.

 

1.1                               License.  Subject to the terms and conditions
of this Agreement, Licensor hereby grants to Licensee, and Licensee hereby
accepts, for the Term, the non-exclusive, royalty-free, fully paid-up,
non-transferable, revocable, and worldwide right, license and authority to use
any and all marks owned by Licensor (the “Licensed Marks”) in connection with
the operation of Licensee’s business, including using the mark “NRG” in
Licensee’s company name.

 

1.2                               Sublicensing.  Licensee shall have no right to
sublicense the right granted in Section 1.1 without Licensor’s prior written
approval, except that Licensee may sublicense such right to a Subsidiary of
Licensee.  Any sublicensee shall have no right to further sublicense such
right.  Licensee shall (i) be responsible for ensuring that each sublicensee
shall be in strict compliance with the terms and conditions of this Agreement,
and (ii) assume all responsibilities for any breach of any terms or conditions
of this Agreement by each sublicensee and for any acts and omissions of each
sublicensee relating to the Licensed Marks.  A “Subsidiary” of Licensee means
any entity that is, directly or indirectly, Controlled by Licensee.  “Control”
means owning more than fifty percent (50%) of an entity’s issued capital stock
or other equity interest on a fully diluted basis, or having the right to
appoint more than fifty percent (50%) of the members of its board of directors. 
Any entity that ceases to be, directly or indirectly, Controlled by Licensee
during the Term of this Agreement shall no longer be deemed a Subsidiary of
Licensee and, subject to the terms and conditions of this Agreement, any
sublicense granted to such entity shall terminate immediately.

 

1.3                               Use of Licensed Marks.  Licensee shall use the
Licensed Marks only as expressly authorized in this Agreement and shall preserve
the goodwill, prestige and reputation associated with the Licensed Marks using
the level of care that is substantially equivalent to or higher than such level
of care used by Licensor as of the Effective Date.  Licensee shall ensure that
all uses of Licensed Marks (including on marketing and advertising materials,
websites, and signage) conform to all standards of style, appearance, quality
and usage and other guidelines and

 

--------------------------------------------------------------------------------


 

instructions regarding the Licensed Marks provided by Licensor from time to
time.  Licensee shall not use any translation, adaptation, combination,
transliteration, variation or derivative of, or any word, mark, name, design or
logo confusingly similar to, any Licensed Mark without Licensor’s prior written
approval (which approval shall be subject to Licensor’s sole discretion). 
Licensee shall not use any Licensed Mark in combination with any other
trademark, service mark, trade name, company name, logo or slogan in any manner
whatsoever without Licensor’s prior written approval (which approval shall be
subject to Licensor’s sole discretion).  Licensee shall comply with all
applicable laws and regulations in connection with the use of the Licensed
Marks.  Licensee shall use appropriate notification of trademark and service
mark rights or registrations on all visual displays of any of the Licensed
Marks, including (i) use of the encircled “R” symbol (“®”), the superscript TM
or the superscript SM, respectively, (ii) with respect to any registered
Licensed Mark, the notification that such Licensed Mark is a registered
trademark or service mark of Licensor, and (iii) with respect to any
unregistered Licensed Mark, the notification that such Licensed Mark is a
trademark or service mark of Licensor.

 

1.4                               Licensed Marks.  In the event that Licensor
changes or ceases the use of, or intends to change or cease the use of, any
Licensed Mark in connection with the operation of Licensor’s business, Licensor
may notify Licensee in writing.  Upon Licensee’s receipt of such notice,
Licensee shall, at its own cost and expense, promptly (in no event later than
thirty (30) days after the date of such notice) change such Licensed Mark to the
applicable new Licensed Mark or cease the use of such Licensed Mark, as
applicable, in all instances where Licensee is using such Licensed Mark and in
Licensee’s company name accordingly.

 

1.5                               Website Links.  Licensee shall maintain a
website for its business and shall include a link on the homepage of such
website to Licensor’s website (as identified by Licensor), which link shall be
comparable in prominence to other links included on such homepage.

 

1.6                               Reservation of Rights; No Implied Licenses. 
All rights to the Licensed Marks not expressly granted by Licensor to Licensee
in this Agreement are hereby expressly reserved to Licensor.  Except as
expressly provided in this Agreement, neither Party grants to the other Party
any right, title or interest in, or a license to use, any intellectual property
belonging to such Party, whether by implication, estoppel or otherwise.

 

2.                                      Quality Control.

 

2.1                               Quality Control.  Licensee acknowledges and
agrees that all uses of the Licensed Marks and the business conducted using the
Licensed Marks must be of high quality so as to protect the Licensed Marks and
the goodwill associated therewith.  Licensee further acknowledges and agrees
that the maintenance of the high quality of the products and services in
connection with which Licensee uses any of the Licensed Marks is of the essence
to this Agreement.  Licensee shall maintain quality standards for all such
products and services to be sold, offered for sale or provided by Licensee in
connection with the Licensed Marks (i) that are substantially equivalent to or
stricter than those standards used by Licensor as of the Effective Date, and
(ii) as may be reasonably prescribed by Licensor from time to time.

 

2.2                               Samples.  Upon Licensor’s request, Licensee
shall promptly submit to Licensor samples of all Licensed Mark usages for
approval of the style, appearance, quality and usage of

 

2

--------------------------------------------------------------------------------


 

such sample (which approval shall be subject to Licensor’s sole discretion).  In
the event that the style, appearance, quality, or usage of any Licensed Mark
ceases or fails to conform to any standards, guidelines or instructions provided
by Licensor or any requirement of law or regulation, then upon notice by
Licensor, Licensee shall immediately cease and remedy all non-conforming uses. 
Licensor shall have the right, upon notice, during normal business hours and in
a manner so as not to unreasonably interfere with the normal operation of
Licensee’s business, to inspect the premises of Licensee, for the purpose of
monitoring Licensee’s compliance with the standards, guidelines and instructions
provided by Licensor and Licensee’s compliance with this Agreement.

 

3.                                      Ownership of Intellectual Property.

 

3.1                               Licensor’s Ownership Acknowledged.  Licensee
acknowledges and agrees that:  (i) all right, title and interest in and to the
Licensed Marks is and shall be owned solely and exclusively by Licensor;
(ii) all use of the Licensed Marks by Licensee, and all goodwill arising
therefrom, shall inure to the exclusive benefit of Licensor; and (iii) Licensee
shall not at any time acquire any rights in the Licensed Marks, or associated
goodwill, by virtue of any use it may make thereof.

 

3.2                               No Adverse Actions.  Licensee shall not:
(i) attack, challenge, oppose, petition to cancel, or initiate legal action or
proceedings in connection with any of the Licensed Marks; (ii) apply for or seek
to register any of the Licensed Marks or any trademarks, service marks, trade
names, domain names, or other designations that incorporate, or are confusingly
similar to, any of the Licensed Marks; (iii) use any of the Licensed Marks in
any manner inconsistent with this Agreement; (iv) file any document with any
governmental entity or take any other action that would reasonably be expected
to adversely affect Licensor’s ownership of any of the Licensed Marks; (v) do,
or allow to be done, any action or omission in derogation of any of the rights
of Licensor in or to any of the Licensed Marks; or (vi) use any of the Licensed
Marks in any manner, or take or allow any action, that might diminish, dilute or
adversely affect the reputation of any of the Licensed Marks, the goodwill
associated with any of the Licensed Marks or Licensor.

 

3.3                               Filing, Prosecution and Maintenance.  Licensor
shall have the exclusive right (but not the obligation), in its sole discretion,
to file, prosecute, and maintain applications and registrations for the Licensed
Marks.  Licensee shall reasonably cooperate with and assist Licensor in filing,
prosecuting and maintaining applications and registrations for, and Licensor’s
rights in, the Licensed Marks.

 

3.4                               Enforcement.  Licensee shall promptly notify
Licensor in writing of any infringement, dilution, or other violation of the
Licensed Marks by any Person of which Licensee is or becomes aware.  Licensor
shall have the exclusive right (but not the obligation), in its sole discretion,
to enforce the Licensed Marks (including making any and all litigation and
dispute resolution decisions), or bring any actions, suits, claims or
proceedings against any actual or suspected infringement, misappropriation, or
other violation occurring anywhere in the world.

 

3

--------------------------------------------------------------------------------


 

4.                                      Term.

 

4.1                               Term.  The term of this Agreement (the “Term”)
shall begin on the Effective Date and shall remain in effect until terminated
pursuant to Sections 4.2 or 4.3.

 

4.2                               Termination by Licensor.  Licensor may
terminate this Agreement immediately upon written notice to Licensee, in the
event that: (i) Licensee materially breaches this Agreement, and (A) Licensee
fails to cure such breach within thirty (30) days of the receipt of notice of
such breach, or (B) such breach is not capable of being cured within thirty (30)
days, or (ii) Licensor (A) ceases to own more than fifty percent (50%) of the
issued capital stock or other equity interest of Licensee on a fully diluted
basis, or (B) ceases to have the right to appoint more than fifty percent (50%)
of the members of the board of directors of Licensee.

 

4.3                               Termination by Agreement.  The Parties may
terminate this Agreement immediately upon written agreement by both Parties.

 

4.4                               Effect of Termination.  Upon termination of
this Agreement for any reason, Licensee’s license and rights under this
Agreement, including those granted under Sections 1.1 and 1.2, shall immediately
expire and terminate, and Licensee shall, as soon as practicable (in any event
within ninety (90) days after the effective date of such termination), cease,
and cause its sublicensees to cease, all use of the Licensed Marks (including
removing the Licensed Marks and any translation, adaptation, combination,
transliteration, variations and derivatives thereof from marketing and
advertising materials, websites, and signage, and changing its company name). 
Notwithstanding the foregoing, Section 1.6, Article 3, Section 4.4, Article 5,
Article 6, and Article 7 shall survive such expiration and termination and
continue in full force and effect in accordance with their respective terms.

 

5.                                      DISCLAIMER; LIMITATION OF LIABILITY.

 

5.1                               DISCLAIMER.  EACH PARTY EXPRESSLY DISCLAIMS
ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, IN CONNECTION WITH THIS
AGREEMENT AND THE LICENSED MARKS, INCLUDING THE WARRANTIES OF TITLE,
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, LICENSOR DOES NOT REPRESENT OR WARRANT
THAT (I) LICENSOR OWNS ANY REGISTRATION OR APPLICATION FOR ANY LICENSED MARK IN
ANY JURISDICTION, OR (II) LICENSOR OR LICENSEE HAS THE RIGHT TO USE ANY LICENSED
MARK IN ANY JURISDICTION.

 

5.2                               LIMITATION OF LIABILITY.  NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR ANY SPECIAL, CONSEQUENTIAL,
EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING LOST PROFITS) ARISING FROM ANY CLAIM
RELATING TO THIS AGREEMENT OR RESULTING FROM THE USE OF, OR INABILITY TO USE,
THE LICENSED MARKS, WHETHER THE CLAIM FOR SUCH DAMAGES IS BASED ON WARRANTY,
CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE, EVEN IF
SUCH PARTY IS ADVISED OF, KNOWS OF OR SHOULD KNOW OF THE POSSIBILITY OR
LIKELIHOOD OF SAME.

 

4

--------------------------------------------------------------------------------


 

6.                                      Indemnification.  Licensee shall defend,
indemnify and hold harmless Licensor and its affiliates and subsidiaries, and
its and their officers, directors, employees, representatives, and agents,
against any and all third party claims, losses, damages, expenses and
liabilities arising out of or relating to:  (i) use of the Licensed Marks by
Licensee or any of its sublicensees, including the marketing, offering for sale,
selling, provision, distribution, or other commercialization of products or
services; (ii) violation of any law or regulation by Licensee or any of its
sublicensees; or (iii) breach of any terms or conditions of this Agreement by
Licensee or any of its sublicensees.

 

7.                                      Miscellaneous.

 

7.1                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York without giving effect to the principles thereof governing conflicts
of law.

 

7.2                               Notices.  All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally, when sent by
facsimile, when sent by overnight courier service, or when mailed by certified
or registered mail, return receipt requested, with postage prepaid to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice).

 

If to Licensor:

 

NRG Energy, Inc.
211 Carnegie Center 
Princeton, New Jersey 08540
Attention: General Counsel
Facsimile No.: (609) 524-4501

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis
300 N. LaSalle Street
Chicago, Illinois  60654
Attention: Gerald T. Nowak, P.C.
Facsimile No.: (312) 862-2000

 

If to Licensee:

 

NRG Yield, Inc.

c/o NRG Energy, Inc.
211 Carnegie Center 
Princeton, New Jersey 08540
Attention: General Counsel
Facsimile No.: (609) 524-4501

 

With a copy to (which shall not constitute notice):

 

5

--------------------------------------------------------------------------------


 

Kirkland & Ellis
300 N. LaSalle Street
Chicago, Illinois  60654
Attention: Gerald T. Nowak, P.C.
Facsimile No.: (312) 862-2000

 

7.3                               Assignment.  Licensee shall not assign,
transfer or encumber this Agreement (including any of its rights or obligations
under this Agreement) without the express prior written consent of Licensor
(which may be granted or withheld in Licensor’s sole discretion).  Licensor may
freely assign, transfer or encumber this Agreement (including any of its rights
or obligations under this Agreement) without consent of Licensee.  The
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and the successors in interest and permitted
assigns of each Party hereto.  Any assignment, transfer or encumbrance in
violation of this Section 7.3 shall be null, void and without effect.

 

7.4                               Severability.  If any provision of this
Agreement or the application of any such provision shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof, and the applicable provision shall be reformed to the extent
necessary to render such provision valid and enforceable and to reflect the
intent of the Parties to the maximum extent possible under applicable laws and
regulations.

 

7.5                               Independent Contractor.  Nothing in this
Agreement shall be construed to establish a joint venture, partnership, agency,
employment or other business relationship between the Parties.  Neither Party is
authorized or empowered to act for or represent the other Party.  Each Party
agrees not to do or authorize any act which would imply apparent authority to
act for any other Party.

 

7.6                               Waiver and Modification.  This Agreement may
be amended, modified or supplemented only by a written mutual agreement executed
and delivered by the Parties.  Any failure of any Party to comply with any
obligation, covenant, agreement or condition herein may be waived by the Party
entitled to the benefits thereof only by a written instrument signed by the
Party granting such waiver, but such waiver of such obligations, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

 

7.7                               Construction.  The Parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.  The article and section
headings to this Agreement are for convenience only and are to be of no force or
effect in construing and interpreting the provisions of this Agreement.  The
term “including” means “including, without limitation.”

 

7.8                               Remedies Cumulative.  All remedies provided
for in this Agreement shall be cumulative and in addition to, and not in lieu
of, any other remedies available to either Party at law, in equity or otherwise.

 

6

--------------------------------------------------------------------------------


 

7.9                               Assistance; Further Assurances.  Licensee
shall take all further actions and provide to Licensor all such cooperation and
assistance at Licensor’s request (including the execution and delivery of
affidavits, declarations, oaths, samples, exhibits, specimens, assignments,
powers of attorney and other documentation) to more fully and effectively
effectuate the purposes of this Agreement (including to confirm Licensor’s
ownership of the Licensed Marks and to assist Licensor in filing, prosecuting,
maintaining, and enforcing any of the Licensed Marks) and the transactions
contemplated hereby, including recording any documents necessary to effectuate
the purposes of this Agreement in all U.S. and foreign jurisdictions.

 

7.10                        Entire Agreement.  This Agreement contains the
entire agreement and understanding between the Parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings.

 

7.11                        Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, and any
one of which need not contain the signatures of more than one Party, but all of
which, taken together, shall constitute one and the same agreement.  Signed
counterparts of this Agreement may be delivered by facsimile and by scanned .pdf
image, each of which shall have the same force and effect as an original signed
counterpart.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives effective on the Effective Date first set
forth above.

 

NRG Energy, Inc.

NRG Yield, Inc.

 

 

 

 

By:

/s/ Brian E. Curci

 

By:

/s/ G. Gary Garcia

Name: Brian E. Curci

Name: G. Gary Garcia

Title: Corporate Secretary

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------